Exhibit FIRST AMENDMENT TO HAWK CORPORATION AMENDED AND RESTATED 2 HAWK CORPORATION (the “Company”), having adopted the Hawk Corporation Amended and Restated 2000 Long Term Incentive Plan (the “Original Plan”) effective as of June 4, 2008, hereby amends the Original Plan in accordance with this FIRST AMENDMENT TO HAWK CORPORATION AMENDED AND RESTATED 2, effective as of December 31, 2008 (the “Amendment,” and together with the Original Plan, the “Amended Plan”), as follows: 1.Changes to Section 1 of the Original Plan. The Company hereby amends Section 1 of the Original Plan as follows: (a) Section 1 of the Original Plan is redesignated in its entirety as Section 1(a) of the Amended Plan. (b) The following is added in its entirety as Section 1(b) of the Amended Plan: (b) SECTION 409A.This Plan and any Awards granted hereunder are intended to comply with or be exempt from the requirements of Section 409A, and shall be interpreted and administered in a manner consistent with those intentions.Any provision of this Plan to the contrary notwithstanding, Grandfathered Awards shall not be governed by the provisions of this Plan but instead shall continue to be governed by the provisions of the Plan as in effect on December 31, 2004 (the “Original Plan”). 2.Changes to Section 2 of the Original Plan. The Company hereby amends Section 2 of the Original Plan as follows: (a) The following is added in its entirety as Section 2(a) of the Amended Plan: (a)“409A Award” means an Award that provides for a deferral of compensation from the date of grant, as determined under Section 409A. (b) The following is added in its entirety as Section 2(b) of the Amended Plan: (b)“409A Change in Control” means the date on which any one of the following occurs:(i) any one person, or more than one person acting as a group (as determined under Section 409A), acquires (or has acquired during the twelve (12) month period ending on the date of the most recent acquisition by that person orpersons) ownership of stock of the Company possessing 30% or more of the total voting power of the stock of the Company; (ii) a majority of members of the Board is replaced during any twelve (12) month period by directors whose appointment or election is not endorsed by a majority of the members of the Board before the date of that appointment or election; (iii) any one person, or more than one person acting as a group (as determined under Section 409A), acquires ownership of stock of the Company that, together with stock held by that person or group, constitutes more than 50% of the total fair market value or total voting power of the stock of the Company; or (iv) any one person, or more than one person acting as a group (as determined under Section 409A),acquires (or has acquired during the twelve (12) month period ending on the date of the most recent acquisition by that person or persons) assets from the Company that have a total gross fair market value equal to more than 40% of the total gross fair market value of all of the assets of the Company before such acquisition or acquisitions.For this purpose, “gross fair market value” means the value of the assets of the Company, or the value of the assets being disposed of, without regard to any liabilities associated with those assets. (c) Sections 2(a), 2(b), 2(c), 2(e), 2(f), 2(g), 2(h), 2(i), 2(k), 2(l), 2(n), 2(o), 2(p), 2(q), 2(r), 2(s), 2(t), 2(u), 2(v), 2(w), 2(x), 2(y), 2(aa) and 2(bb) of the Original Plan are redesignated in their entirety as Sections 2(c), 2(d), 2(e), 2(h), 2(i), 2(j), 2(l), 2(n), 2(p), 2(q), 2(u), 2(v), 2(w), 2(y), 2(z), 2(aa), 2(bb), 2(cc), 2(dd), 2(ee), 2(gg), 2(hh), 2(mm) and 2(nn), respectively, of the Amended Plan. (d) The following is added in its entirety as Section 2(f) of the Amended Plan: (f)“Change in Control” shall mean the following: (i)A Change in Control of the Company shall have occurred when any Acquiring Person (other than (i) the Company or any Subsidiary, (ii) any employee benefit plan of the Company or any Subsidiary or any trustee of or fiduciary with respect to any such plan when acting in such capacity, or (iii) any person who, on the Effective Date of the Plan, is an Affiliate of this Company and owning in excess of ten percent (10%) of the outstanding Shares of the Company and the respective successors, executors, legal representatives, heirs and legal assigns of such person), alone or together with its Affiliates and Associates, has acquired or obtained the right to acquire the beneficial ownership of twenty-five percent(25%) or more of the Shares then outstanding (except pursuant to an offer for all outstanding Shares of the Company at a price and upon such terms and conditions as a majority of the Continuing Directors determine to be in the best interests of the Company and its shareholders (other than the Acquiring Person or any Affiliate or Associate thereof on whose behalf the offer is being made)).Notwithstanding the above, no Change of Control shall be deemed to have occurred with respect to Section 21 below unless that event constitutes a 409A Change in Control. 75 (ii)“Acquiring Person” means any person (any individual, firm, corporation or other entity) who or which, together with all Affiliates and Associates, has acquired or obtained the right to acquire the beneficial ownership of twenty-five percent (25%) or more of the Shares then outstanding. (iii)“Affiliate” and “Associate” shall have the respective meanings ascribed to such terms in Rule 12b-2 of the Rules and Regulations under the Exchange Act. (e) The following is added in its entirety as Section 2(g) of the Amended Plan: (g)“Change in Control Price” means the highest price per Share paid in any transaction reported on the NYSE Alternext (or, if Shares are not then traded on the NYSE Alerntext, the highest price paid as reported for any national exchange on which the Shares are then traded) or paid or offered in any bona fide transaction related to a Change in Control or 409A Change in Control of the Company, at any time during the 30-day period immediately preceding the occurrence of a Change in Control or 409A Change in Control, in each case as determined by the Committee. (f) The following is added in its entirety as Section 2(k) of the Amended Plan: (k)“Continuing Director” means any person who was a member of the Board on the Effective Date of the Plan or thereafter was elected by the holders of common shares or the holders of Series D Preferred Shares or appointed by the Board or the holders of Series D Preferred Shares prior to the date as of which any person together which all Affiliates and Associates became an Acquiring Person. (g) The following is added in its entirety as Section 2(m) of the Amended Plan: (m)“Disability” means a disability determination in which a Participant meets one of the following conditions: (i)The Participant is unable to engage in any substantial gainful activity by reason of a medically determinable physical or mental impairment that can be expected to last for a continuous period of not less than 12 months. (ii)The Participant is, by reason of any medically determinable physical or mental impairment that can be expected to result in death or can be expected to last for a continuous period of not less than 12 months, receiving income replacement benefits for a period of not less than three months under an accident and health plan covering employees of the Company. (h) The following is added in its entirety as Section 2(o) of the Amended Plan: (o)“Dividend Equivalent” shall mean any right granted pursuant to Section 21(a) hereof. (i) The following is added in its entirety as Section 2(r) of the Amended Plan: (r)“Fair Market Value” shall mean, as of a given date, the value of a Share determined as follows (in order of applicability):(i) if on the Grant Date or other determination date the Share is listed on an established national or regional stock exchange, is admitted to quotation on NYSE Alternext or is publicly traded on an established securities market, the Fair Market Value of a Share shall be the closing price of the Share on that exchange or in that market (if there is more than one such exchange or market the Committee shall determine the appropriate exchange or market) on the Grant Date or such other determination date (or if there is no such reported closing price, the Fair Market Value shall be the mean between the highest bid and lowest asked prices or between the high and low sale prices on that trading day) or, (ii) if no sale of Shares is reported for that trading day, on the next preceding day on which any sale has been reported.If the Share is not listed on such an exchange, quoted on such system or traded on such a market, Fair Market Value shall be the value of the Share as determined by the determined by such methods or procedures as shall be established from time to time by the Committee in good faith in a manner consistent with Section 409A. (j) The following is added in its entirety as Section 2(s) of the Amended Plan: (s)“Grandfathered Awards” shall mean all Awards made under the Plan which were earned and vested on or before December 31, 2004.Grandfathered Awards are subject to the provisions of Section 1(b) above. (k) The following is added in its entirety as Section 2(t) of the Amended Plan: (t)“Grant Date” shall mean, as determined by the Committee, the latest to occur of:(i) the date as of which the Committee approves an Award, (ii) the date on which the recipient of an Award first becomes eligible to receive an Award under Section 5 of this Plan, or (iii) any other date as may be specified by the Committee.The Grant Date for a substituted Award is the Grant Date of the original Award. 76 (l) The following is added in its entirety as Section 2(x) of the Amended Plan: (x)“Original
